Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered on or about May 12, 2006, which denied defendant’s motion to be resentenced pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643), unanimously affirmed.
In view of defendant’s multiple felony drug convictions, his history of absconding and violating parole, and that the lesser charge to which defendant pleaded guilty entailed the possession of a significant amount of cocaine, the court properly exercised its discretion in concluding that substantial justice would dictate the denial of his application for resentencing (see People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). Concur—Mazzarelli, J.P., Andrias, Catterson and McGuire, JJ.